DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to CN201920369950X field 22 March 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“sling body” in claim 1
“a body” in claim 1, line 8
“one end of the flat belt passes through the first connection area, followed by, passes through the partition element and then passes through the second connection area, and is connected with the other end of the flat belt” in claim 1
“one end of the flat belt body … is connected with the other end of the flat belt” in claim 2
“snap-connected flat belt” in claim 3
“rivet connection” in claim 3
“adhesive connection” in claim 3
“said obstacle connected to the sling body of the walking flat belt, by a snap connection” in claim 4
“a bail, monkey bars, swing, monkey boxing, boom, ladder, climb board, and climb net” in claim 5
“a shape of the connecting member is any one of circular, elliptical, … rectangular, and polygonal” in claim 7
“wherein said connecting member is … a hook” in claim 8
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Reference character “1” has been used to designate “strip body” (paragraph [0022]), “flat belt body” (paragraphs [0025]-[0027]), and “flat belt” (paragraph [0004])
Reference character “2” has been used to designate “mounting part” (paragraph [0022]), “mounting member” (paragraphs [0025]-[0026]), and “tightener” (paragraph [0004])
Reference character “3” has been used to designate “‘
    PNG
    media_image1.png
    33
    29
    media_image1.png
    Greyscale
’ shaped buckle” (paragraphs [0022], [0026]), “mounting positions” (paragraph [0004]), and “installation position” (paragraph [0004])
Reference character “4” has been used to designate “snap flat strap” (paragraph [0022]), “buckle flat belt” (paragraphs [0026]-[0028]), and “small flat belt” (paragraph [0004])
Reference character “5” has been used to designate “mouthpiece” (paragraph [0026]), “mouth type” (paragraph [0022]), and “connecting piece” (paragraph [0004])
Reference character “6” has been used to designate “partition” (paragraphs [0022], [0026]-[0027]) and “hanging ring” (paragraph [0004])
Reference character “10” has been used to designate both “connector” (paragraph [0022]) and “connecting member” (paragraph [0025], [0028])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0006], it is unclear what is intended by “has the characteristics of accurate compass positioning for the test disk”
Paragraph [0022], line 2, “second connection Zone” should read --second connection area--
Appropriate correction is required.


“sling body” in claim 1
“connection member” in claim 1
“a body” in claim 1, line 8
“snap-connected flat belt” in claim 3
“snap connection” in claim 4
“a bail, monkey bars, … boom, … climb board, and climb net” in claim 5

Claim Objections
Claims 1-2, 4, and 6-8 are objected to because of the following informalities:
Claim 1, line 2, “the connection member” should read --a connection member--
Claim 1, line 6, “the partition” should read --the partition element--
Claim 1, line 9, “mouth piece element” should read --mouthpiece element--
Claim 1, line 11, “followed by,” should read --then--
Claim 1, line 13, “flat bet” should read --flat belt--
Claim 2, line 3, “mounting member, one end” should read --mounting members, the one end--
Claim 2, lines 5-6, “the partition element a first mounting member” should read --the partition element of the first mounting member--
Claim 2, line 6
Claim 2, line 7, “flat bet” should read --flat belt--
Claim 4, line 2, “said obstacle” should read --said obstacle is--
Claim 6, line 2, “said connecting member” should read --said connection member--
Claim 7, line 2, “said connecting member” should read --said connection member--
Claim 8, line 2, “said connecting member” should read --said connection member--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the other end” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “one end of the flat belt passes through the first connection area, followed by, passes through the partition element and then passes through the second connection area, and is connected with the other end of the flat belt” in lines 11-13. In view of the specification and drawings, it is unclear how one end of the flat belt is connected to the other 
Claim 2 recites the limitation “the flat belt body.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation “one end of the flat belt body passes through the first connection area of a first mounting member in a sequence, and is wound around the partition element a first mounting member and then passes through the second connection area, and is connected with the other end of the flat belt” in lines 3-7. In view of the specification and drawings, it is unclear how one end of the flat belt is connected to the other end of the flat belt. The drawings show the buckle flat belt/snap flat strap connected end to end, but not the flat belt body.
Claim 3 recites the limitation “the flat belt is a snap-connected flat belt wherein both ends of the flat belt are connected” in lines 2-3. In view of the specification and drawings, it is unclear how one end of the flat belt is connected to the other end of the flat belt. The drawings show the buckle flat belt/snap flat strap connected end to end, but not the flat belt body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SportsTrail Store (NPL, hereinafter SportsTrail).
Regarding claim 1, SportsTrail teaches a walking flat belt having hanging exercise means, comprising a mounting member, sling body, an obstacle, the connection member; wherein the mounting member comprises a "
    PNG
    media_image1.png
    33
    29
    media_image1.png
    Greyscale
" shaped buckle and a flat belt to receive the "
    PNG
    media_image1.png
    33
    29
    media_image1.png
    Greyscale
" shaped buckle; the "
    PNG
    media_image1.png
    33
    29
    media_image1.png
    Greyscale
" shaped buckle includes a mouthpiece element and a partition element; the partition is located in the mouthpiece element; two ends of the partition element are connected with the mouthpiece element to form a body; the partition element divide an area enclosed by the mouth piece element to a first connection area and second connection area; one end of the flat belt passes through the first connection area, followed by, passes through the partition element and then passes through the second connection area, and is connected with the other end of the flat bet (See annotated Figures below.).

    PNG
    media_image2.png
    690
    901
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    684
    886
    media_image3.png
    Greyscale


Regarding claim 2, SportsTrail teaches the walking flat belt having hanging exercise means according to claim 1, characterized in that the flat belt body is provided with a plurality of mounting members; for each of the mounting member, one end of the flat belt body passes through the first connection area of a first mounting member in a sequence, and is wound around the partition element a first mounting member and then passes through the second connection area, and is connected with the other end of the flat bet (Figure below shows a plurality of mounting members provided on the flat belt.).

    PNG
    media_image4.png
    458
    1465
    media_image4.png
    Greyscale


Regarding claim 3, SportsTrail teaches the walking flat belt having hanging exercise means according to claim 1, characterized in that the flat belt is a snap-connected flat belt wherein both ends of the flat belt are connected by a sewn connection, rivet connection, or an adhesive connection (Figure below shows the ends of the buckle belt sewn together to form a loop.).

    PNG
    media_image5.png
    481
    729
    media_image5.png
    Greyscale


claim 4, SportsTrail teaches the walking flat belt having hanging exercise means according to claim 1, characterized in that said obstacle connected to the sling body of the walking flat belt, by a snap connection (The connection member in the Figures above shows a snap connection in as much as Applicant has shown and described a snap connection.).

Regarding claim 5, SportsTrail teaches the walking flat belt having hanging exercise means according to claim 4, wherein the obstacle is one or more selected from a bail, monkey bars, swing, monkey boxing, boom, ladder, climb board, and climb net (Figure below shows monkey bars.).

    PNG
    media_image6.png
    702
    1463
    media_image6.png
    Greyscale


Regarding claim 6, SportsTrail teaches the walking flat belt having hanging exercise means according to claim 4, said connecting member is a closed ring, configured to be firmly held on the mounting member (Figure above shows the connection member as a closed ring in as much as Applicant has shown a closed ring.).

claim 7, SportsTrail teaches the walking flat belt having hanging exercise means according to claim 6, wherein a shape of the connecting member is any one of circular, elliptical, triangular, rectangular, and polygonal (Figures above show the connection member having a triangular shape.).

Regarding claim 8, SportsTrail teaches the walking flat belt having hanging exercise means according to claim 7, wherein said connecting member is a carabiner or a hook (Figure below shows the connection members as carabiners.).

    PNG
    media_image7.png
    227
    357
    media_image7.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coulter (US-20180185690-A1)
O’Brien (US-20170319887-A1)
Ferreira (US-10994167-B1)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                 

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784